SHINN, P. J., and VALLÉE, J.
We concur in the foregoing opinion and judgment. We feel that we are bound by the decision of the Supreme Court in Quong Ham Wah Co. v. Industrial Acc. Com., 184 Cal. 26 [192 P. 1021, 12 A.L.R. 1190], holding invalid the requirement for California residence of an employee injured without the territorial limits of the state. In view of the criticism that opinion has received (see 12 A.L.R. 1207; Tedars v. Savannah River Veneer Co., 202 S.C. 363 [25 S.E.2d 235, 147 A.L.R. 914]; Liggett & Myers Tobacco Co. v. Goslin, 163 Md. 74 [160 A. 804, 807]), and the further fact that for more than 30 years after the Quong Ham Wah decision the Legislature has retained the residential requirement, it seems to us that the point should be reexamined by the Supreme Court or the requirement should be deleted from the law by legislative action.
A petition for a rehearing was denied April 14, 1953, and petitioners’ application for a hearing by the Supreme Court was denied May 21, 1953.